108 F.3d 1372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bobby N. HOLLAND, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 96-1600.
United States Court of Appeals, Fourth Circuit.
Submitted March 13, 1997.Decided March 18, 1997.

Bobby N. Holland, Appellant Pro Se.
Gilbert Steven Rothenberg, Gary R. Allen, Patricia McDonald Bowman, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;   Stuart L. Brown, INTERNAL REVENUE SERVICE, Washington, D.C., for Appellee.
Before HALL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the tax court's order granting summary judgment to the Commissioner of Internal Revenue and upholding a finding of a tax deficiency and penalties.  We have reviewed the record and the tax court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the tax court.  Holland v. Commissioner, No. 95-2335 (Tax Ct. Feb. 6, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED